UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarter ended March 31, 2014 Commission File Number: 333-169531 EMPIRE GLOBAL GAMING, INC. (Exact name of registrant as specified in its charter) Nevada 27-2529852 (State or jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 555 Woodside Avenue Bellport, New York 11713 (Address of principal executive offices) (Zip code) (877) 643-3200 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesT No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesT No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large Accelerated Filer £ Accelerated Filer £ Non-Accelerated Filer £ Smaller Reporting Company T Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes £ No T There were 57,301,000 shares of common stock outstanding as of May 10, 2014. TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS 3 - 7 ITEM 2.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 8 ITEM 3.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 9 ITEM 4CONTROLS AND PROCEDURES 9 PART II - OTHER INFORMATION ITEM 1.LEGAL PROCEEDINGS 10 ITEM 1A.RISK FACTORS 10 ITEM 2.UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 10 ITEM 3.DEFAULTS UPON SENIOR SECURITIES 10 ITEM 4.MINE SAFETY DISCLOSURES 10 ITEM 5.OTHER INFORMATION 10 ITEM 6.EXHIBITS 10 SIGNATURES 11 EXHIBITS 2 PART I– FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS EMPIRE GLOBAL GAMING, INC. (A DEVELOPMENT STAGE COMPANY) BALANCE SHEETS (Unaudited) March 31, December 31, ASSETS CURRENT ASSETS Cash $ $ Inventory Prepaid expenses - Total current assets Fixed Assets Equipment Accumulated Depreciation ) ) Property and Equipment, Net Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Total current liabilities LONG TERM LIABILITIES Notes Payable - Shareholder Total liabilities STOCKHOLDERS' EQUITY(DEFICIT) Common stock: $0.001 par value; 980,000,000 authorized, 57,301,000 and 57,301,000shares issued and outstanding as of March 31, 2014 and December 31, 2013, respectively Additional paid-in capital Deficit accumulated during development stage ) ) Total stockholders' equity (deficit) ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) $ $ The accompanying notes are an integral part of these interim financial statements. 3 EMPIRE GLOBAL GAMING, INC. (A DEVELOPMENT STAGE COMPANY) STATEMENT OF OPERATIONS (UNAUDITED) For the For the From inception three months ended three months ended May 11, 2010 to March 31, March 31, March 31, REVENUES (See Note 4) Related party sales - Other COST OF GOODS SOLD - GROSS PROFIT GENERAL & ADMINISTRATIVE EXPENSES NET LOSS $ ) $ ) $ ) Net loss per common share - basic and diluted $ ) $ ) Weighted average of common shares outstanding The accompanying notes are an integral part of these interim financial statements. 4 EMPIRE GLOBAL GAMING, INC. (A DEVELOPMENT STAGE COMPANY) STATEMENT OF CASH FLOWS (UNAUDITED) For the For the From inception three months ended three months ended May 11, 2010 to March 31, March 31, March 31, Cash Flows from Operating Activities: Net Loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cashused in operation activities: Prepaid expenses ) - Depreciation Stock issued for services - Changes in operating assets and liabilities Inventory - ) Accounts payable and accrued expenses Net cash used in operating activities ) ) ) Cash flows from Investing Activities: Acquisition of Property and Equipment - - ) Net cash used in investing activities - - ) Cash flows from Financing Activities: Proceeds from Notes Payable - Shareholder - Proceeds from issuance of common stock - - Net cash provided by financing activities - NET INCREASE/(DECREASE) IN CASH ) ) CASH AT BEGINNING OF THE PERIOD - CASH AT THE END OF THE PERIOD $ $ $ Non-Cash Transactions: Contributed inventory $
